Title: To John Adams from William Mumford, 22 July 1819
From: Mumford, William
To: Adams, John


				
					Most respected and Esteemd Sir,
					Providence July 22d. 1819.
				
				Impell’d by imperious necessity I hope you will pardon the freedom I take in once more addressing you:—your Letter of the 9th. October, 1818. in Answer to mine of July 7th. has been duly received; you observe (inter alia) “that you have no intercourse with Government, and little do with this World, or you might have transmitted my Letter to the President”.—the Event I then contemplated has since taken place, a Treaty to that effect has been duly concluded and sign’d by the constituted Authorities of both Nations, ratified on the part of our Government & sent onto that of Spain for ratification on their part and may be hourly expected, when the necessary Appointments for organising the Territory will immediately take place: if you have no intercourse with Government, I trust you have with your Son the Secretary of State; I have therefore to request you most earnestly to give me a Letter to him and transmit it to me as soon as possible by mail, requesting him to use his influence with the President to give me one of the Appointments I mention’d of Secretary or Judge of that Territory, whenever the ratification arrives, or in case I cannot obtain one of those appointments, I would wish to be appointed Chaplain or Purser in the Navy, or any other Appointment he may please to honor me with, and I would wish it to be understood that I will not accept of any Appointment, the duties of which I do not think myself capable to perform: you observed when I deliver’d you my credentials for Treasurer of the Mint, that they were sufficient, and that you wanted no better, and if they were good at that time, I trust they are so now. I applied by Letter to Mr. Ellery, & Mr. Foster, agreeably to your request. Mr. E. declined for two reasons. 1st. that it was premature to make the application before the event had taken place & 2d. that he had been previously applied to by a friend in Newport for the same purpose; Mr. Foster declined for the same reason the event not having taken place, but inform’d me that when anything occurr’d in which he could serve me, he would most chearfully render me every service in his Power, but observ’d as you did that he had no intercourse with Government; Now Sir, I have once more, most earnestly to solicit you, in case you will not, or do not think proper to send on my Letter to the President, or in any way to recommend me to him, that will give me a Letter to your Son requesting him to exert his influence with the President to give me some Appointment:—I would just beg leave to add, that from my long & faithful services, I conceive I have a just claim on the public patronage for further employment; and further having serv’d in a number of Offices under the general & State Government, from the beginning to the close of the revolutionary War, the Duties of all which I executed to general Satisfaction I conceive that though not entitled to a Pension under the existing Laws, that my Services justly entitle me to further employment; your Compliance with my request will render me a very essential Service and be most gratefully acknowledg’d / by / Sir, / your most obedient / and very Humble Servant
				
					William Mumford
				
				
			